DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,465,243 in view of Oleksiewicz et al. (US 2007/0141048 A1).
Regarding claims 1-2
Claims 1-2 of U.S. Patent No. 10,465,243 teach all the steps and elements of the instantly claimed method, except the alternative use of the method for amplifying a T cell receptor sequence wherein the first target sequence is a first gene transcript associated with a T cell (as opposed to detecting a cancer cell wherein the first target sequence is a first gene transcript associated with cancer, as recited in claims 1-2 of U.S. Patent No. 10,465,243).
only differs from the instantly claimed method by using reaction containers (instead of emulsion microdroplets) as the individual compartments in the initial step of isolating single cells (see the whole document, particularly paragraphs [0043], [0055], [0070], [0079]-[0083], [0119]-[0120], [0207], [0319], [0358], [0360], [0498] and [0500]; Figures 2 and 10), and further teach that such method may be used for either amplifying a T cell receptor (TCR) sequence wherein the first target sequence is a first gene transcript associated with a T cell (see Abstract; paragraphs [0044], [0079]-[0082], [0090], [0095], [0104], [0106], [0126], [0145]-[0146] and [0233]) or detecting a cancer cell (see paragraphs [0109] and [0602]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to alternatively use the method of claims 1-2 of U.S. Patent No. 10,465,243 for amplifying a T cell receptor (TCR) sequence wherein the first target sequence is a first gene transcript associated with a T cell (instead of detecting a cancer cell) as taught by Oleksiewicz et al. thus arriving at the instantly claimed invention, because it was known in the art that such method could be used for either amplifying a T cell receptor (TCR) sequence or detecting a cancer cell.  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Regarding claims 3-10
.

4.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,787,706 in view of Oleksiewicz et al. (US 2007/0141048 A1).
Claims 1-10 of U.S. Patent No. 10,787,706 teach all the steps and elements of the instantly claimed method except the use of a particular type of immune cell, namely T cell.
However, Oleksiewicz et al. teach a similar method that only differs from the instantly claimed method by using reaction containers (instead of emulsion microdroplets) as the individual compartments in the initial step of isolating single cells (see the whole document, particularly paragraphs [0043], [0055], [0070], [0079]-[0083], [0119]-[0120], [0207], [0319], [0358], [0360], [0498] and [0500]; Figures 2 and 10), and further teach either B cell or T cell may be used as the immune cell in such method (for amplifying either an antibody sequence or a T cell receptor sequence) (see Abstract; paragraphs [0044], [0079]-[0083], [0090], [0095], [0104], [0106], [0119]-[0120], [0126], [0145]-[0146], [0207], [0233], [0319] and [0498]-[0500]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use either B cell or T cell as the immune cell, as taught by Oleksiewicz et al., in the method of claims 1-2 of U.S. Patent No. 10,787,706 thus arriving at the instantly claimed invention, because it was known in the art that either B cell or T cell may be used as the immune cell in such method.  .

5.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,053,543 in view of Oleksiewicz et al. (US 2007/0141048 A1).
Regarding claims 1-2
Claims 1-2 of U.S. Patent No. 11,053,543 teach all the steps and elements of the instantly claimed method, except the alternative use of the method for amplifying a T cell receptor sequence wherein the first target sequence is a first gene transcript associated with a T cell (as opposed to amplifying an antibody sequence wherein the first target sequence is a first gene transcript associated with an antibody-producing cell, as recited in claims 1-2 of U.S. Patent No. 11,053,543).
However, Oleksiewicz et al. teach a similar method that only differs from the instantly claimed method by using reaction containers (instead of emulsion microdroplets) as the individual compartments in the initial step of isolating single cells (see the whole document, particularly paragraphs [0043], [0055], [0070], [0079]-[0083], [0119]-[0120], [0207], [0319], [0358], [0360], [0498] and [0500]; Figures 2 and 10), and further teach that such method may be used for either amplifying an antibody sequence wherein the first target sequence is a first gene transcript associated with an antibody-producing cell (i.e., B cell) or amplifying a T cell receptor sequence wherein the first 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to alternatively use the method of claims 1-2 of U.S. Patent No. 11,053,543 for amplifying a T cell receptor sequence (wherein the first target sequence is a first gene transcript associated with a T cell) as taught by Oleksiewicz et al. thus arriving at the instantly claimed invention, because it was known in the art that such method could be used for either amplifying an antibody sequence wherein the first target sequence is a first gene transcript associated with an antibody-producing cell (i.e., B cell) or amplifying a T cell receptor sequence wherein the first target sequence is a first gene transcript associated with a T cell.  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Regarding claims 3-10
Claims 3-10 of U.S. Patent No. 11,053,543 further disclose all the additional features as recited in instant claims 3-10.
Conclusion
6.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639